UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7175



FELIX L. FIGUEROA-RESTO,

                                             Petitioner - Appellant,

          versus


BOBBY SHEARIN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-612-PJM)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felix L. Figueroa-Resto, Appellant Pro Se. Allen F. Loucks, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felix L. Figueroa-Resto appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Figueroa-Resto

v. Shearin, No. CA-02-612-PJM (D. Md. filed July 31, 2002; entered

Aug. 1, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2